DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 14 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 6, and 10-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This is a “new matter” rejection. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 has many amendments which are not supported by the originally filed disclosure. 
	In step c, the limitation of the temperature of the cooling removed, which is broader in scope. The mechanical stirring was also broadened by the deletion of the limitations originally recited (clockwise one-way at a speed of 300 rpm). The adjustment of the pH had the limitation removing with respect to the concentration and dropwise addition of the sodium hydroxide solution. 
	In step g, the first solution and second solution were prepared in a first beaker and a second beaker, respectively, but the amendment removed the limitation as to the beaker (and now no longer recite any limitation to a container). Also, the third and fourth solutions were added to a 1.5 L round bottom flask in the originally filed disclosure, but the claims have been amended to broaden the scope by removing the limitation to the vessel. And the concentration of the NaOH used has been removed (1 M was previously recited), and this broadening of the scope of the claim is not supported by the originally filed disclosure.

Response to Arguments
The Applicant argues that the new matter rejection is not proper. With respect to the issues in step c of claim 4, the Applicant states that the instant specification conveys with reasonable clarity to those skilled in the art the differences between the originally filed disclosure and the scope recited in the rejected claims. And the Applicant should not be limited to narrower scope that is not essential or critical features of the invention.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The argument that the instant specification conveys with reasonable clarity to those skilled in the art the differences between the originally filed disclosure and the scope recited in the rejected claims is not supported by any detailed discussion or evidence to support such a conclusion. Arguments of counsel cannot take the place of factually supported evidence.  See MPEP 2145.
And the written description requirement is not limited to essential or critical features, and can be properly made irrespective to this distinction. No discussion of essential features being required is present in the MPEP discussion of new matter or written description rejections. So even if the features being argued were not essential or were not critical (and no support for such a conclusion is even put forth by the Applicant), the rejection would still be proper. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. The closest prior art is considered to be US Patent Application Publication 2012/0202283, which discloses freeze-dried products based on the combination of hyaluronic acid and polyethyleneimine (abstract). However, the specifics of the method of producing this product differ from those claimed, and the differences taken together are not taught by the prior art in a way to motivate one of ordinary art to modify the method disclosed by the patent publication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699